Title: Ordinance of Georgia Reappointing Benjamin Franklin as Agent, 10 May 1770
From: Jones, Noble Wimberly,Habersham, John
To: 


[May 10, 1770. The ordinance appoints Franklin for a year from June 1, 1770. Except for the difference of dates the wording is virtually identical with that of the ordinance printed above, February 27, which renewed the appointment until June 1, 1770. The same clerks attested the passage of the act through the Commons House and the Upper House, on May 1–3, 1770, and on May 21 Thomas Moodie again certified that this was a true copy. The same group of fourteen men was named as the Assembly’s Committee of Correspondence, except that John Graham and James Read replaced Lewis Johnson and Clement Martin. The ordinance was signed as before by Jones, Habersham, and Wright.]
